Case 1:17-cv-04327-LLS-RWL Document 170 Filed 07/17/20 Page 1of1

GUAGLARDI & MELITI, L.L.P.

Anorneys At Law
A Limited Liability Partnership
BARRY S. GUAGLARDI & 365 WEST PASSAIC STREET, SUITE 130 JASON S. NUNNERMACKER ¢
MICHAEL P. MELITI & ROCHELLE PARK, NI 07662 FRANCES OLIVER! 4
TELEPHONE: 201-947-4100 KRISTEN E. SCHREIB &

EVAN A. OSTRER &

FACSIMILE: 201-947-1010 MYLES M. MISSIRIAN ¢

FACSIMILE: 201-843-5302
111 MAIN STREET i NI NY BAR
P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601

DIRECT DIAL: 201-374-9092
EOSTRER@ADGMLAW.COM

VIA ECF WEBSITE: WWW.ADGMLAW.COM July 17, 2020
Honorable Robert W. Lehrburger, U.S.M.J.

U.S. District Court of New York

United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327

Dear Judge Lehrburger:

On behalf of Plaintiffs, we write briefly to advise Your Honor of the status of this matter,
and to seek Your Honor’s permission to address the deadline for filing of dispositive motions
(presently July 30, 2020), ifnecessary.

On July 14th, we filed our pre-motion request with Judge Stanton for permission to file a
motion for summary judgment, which is attached hereto. However, also currently before Judge
Stanton is Defendants’ pending motion pursuant to Fed.R. Civ. P. 72 arising out of Your Honor’s
July 3 Order, and seeks relief that could extend discovery. Plaintiffs have already filed their
opposition (and cross-motion), but the return date of Defendants’ motion is July 31, 2020, a day
after the current dispositive motion deadline.

Subject to Judge Stanton’s decision on Defendants’ pending motion, a brief extension of
the current dispositive motion deadline may be necessary if the parties are granted permission to
file same. We respectfully request Your Honor’s input as to how to best address the current
deadline for filing of dispositive motions in light of the foregoing.

Thank you for Your Honor’s consideration.

Res lly SQ\bmitted,
GUAGL I LITI, LLP

  

Evan Ostref

Cc: All counsel of record (via ECF)
